Name: Commission Regulation (EC) No 1500/97 of 29 July 1997 amending for the sixth time Regulation (EC) No 414/97 adopting exceptional support measures for the market in pigmeat in Germany
 Type: Regulation
 Subject Matter: economic policy;  Europe;  means of agricultural production;  cooperation policy;  food technology;  agricultural activity
 Date Published: nan

 No L 202/44 [ ENl Official Journal of the European Communities 30 . 7 . 97 COMMISSION REGULATION (EC) No 1500/97 of 29 July 1997 amending for the sixth time Regulation (EC) No 414/97 adopting exceptional support measures for the market in pigmeat in Germany Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Commission Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in Germany, exceptional support measures for the market in pigmeat have been adopted for that Member State by Commission Regula ­ tion (EC) No 414/97 (3), as last amended by Regulation (EC) No 1294/97 (4); Whereas the aid granted for the delivery of piglets should be adjusted to the current market situation , taking account of the fall in prices; HAS ADOPTED THIS REGULATION: Article 1 In Article 4 (4) of Regulation (EC) No 414/97, 'ECU 71 ' and 'ECU 60' are hereby replaced by 'ECU 66' and 'ECU 56' respectively. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 105 . (3) OJ No L 62, 4 . 3 . 1997, p. 29. (4 OJ No L 176, 4. 7. 1997, p. 25 .